DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 11 February 2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 12 November 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's election with traverse of Group I, claims 27-48 (as recited at the time of the non-final Official action mailed 12 November 2021), and the species “CD3-ζ”, “macrophages”, and “erbB-2 expressing cancers” made in the reply filed on 20 October 2021 remains in effect. Since claims 32, 33 and 37 have been canceled, the election now reads on claims 27-31, 34-36, and 38-48. It is emphasized that the requirement to elect a species of CD14+ cells (between monocytes, macrophages and dendritic cells) has been withdrawn in view of the cited art below. Claims of the elected Group that read on the elected species “CD3-ζ” and “erbB-2 expressing cancers” are claims 27-31, 34-36, and 38-48.
Claims 49-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 October 2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The combination of amendment and persuasive argument supplied by applicant on 11 February 2022 is sufficient to accord each of the pending claims the earliest priority date (i.e. to US Provisional application 62/118,027) of 19 February 2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 recites wherein the intracellular domain comprises a CD3-ζ intracellular domain. However, claim 27 from which claim 34 depends has been amended to recite that the intracellular domain comprises a CD3-ζ intracellular domain. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27, 30, 31 and 34-36 and 38-48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stephan, Matthias (“Stephan” U.S. Pre-Grant Publication Number 2016/0145348), as evidenced by (“Mukherjee”; Sci. Rep. 5, 2015:13886; doi: 10.1038/srep 13886). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 12 November 2021, although amended to address moving of previously considered limitations into the independent claim. A response to applicant’s traversal follows the reiterated rejection below.

Claim 27 recites a method of treating cancer comprising pharmaceutical composition comprising:

(b) a pharmaceutically acceptable excipient
wherein the pharmaceutical composition stimulates tumor killing by T cells in a subject with cancer when the pharmaceutical composition is administered to the subject. 
Stephan teaches modifying monocytes and macrophages to express chimeric antigen receptors to target and destroy cancer cells. See for example paragraphs [0067], [0099], [0157] and the examples section. Stephan teaches that chimeric antigen receptors comprise an antigen-binding domains (“binding domain” of Stephan), a transmembrane domain and a CD3-ζ intracellular signaling domain at paragraphs [0099]-[0102]. Monocytes CD14+/CD16+ cells, as evidenced by Mukherjee. Mukherjee teaches that a subset of Stephan is silent as to the limitation requiring that the subject cells stimulate tumor killing by T cells in a subject with cancer when the pharmaceutical composition is administered to the subject. However, since the cells of Stephan are otherwise indistinguishable from those of the present claims, this limitation is considered to comprise a latent property of the cells of Stephan, since “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See M.P.E.P. § 2112.01(II).
Claim 30 recites the pharmaceutical composition of claim 27, wherein the intracellular domain comprises two or more intracellular signaling domains. Stephan teaches that the chimeric 
Claim 31 recites the pharmaceutical composition of claim 27, wherein the ex vivo population of CD14+/CD16+ cells is an ex vivo population of virally transduced cells. Claim 34 specifies that the intracellular domain comprises a CD3 zeta chain. Stephan teaches that the intracellular signaling domain may comprise a CD3 zeta chain for example at paragraph [0105].
Claim 35 recites the pharmaceutical composition of claim 27, wherein the antigen binding domain is a single domain antibody (sdAb) or a single chain variable fragment (scFv). Claim 36 recites the pharmaceutical composition of claim 27, wherein the population of CD 14+/CD16+ cells is a population human CD 14+/CD16+ cells. Claim 38 recites the pharmaceutical composition of claim 27 (as discussed in the interpretation above) wherein the population of CD 14+/CD16+ cells is a population of CD 14+/CD16+ monocytes, a population of CD 14+/CD16+ macrophages or a population of CD 14+/CD16+ dendritic cells. Claim 39 recites the pharmaceutical composition of claim 38, wherein the population of CD 14+/CD16+ cells is a population of CD 14+/CD16+ monocytes.
Stephan teaches the use of at least single chain variable fragment at paragraph [0047]. Stephan teaches the use of monocytes and macrophages as discussed above, wherein the former is considered to comprise at least a subpopulation of which are CD 14+/CD16+ cells.
Claim 40 recites the pharmaceutical composition of claim 27, wherein the population of CD 14+/CD16+ cells is from a leukapheresis. Claim 41 recites the pharmaceutical composition of claim 27, wherein the population of CD 14+/CD16+ cells  are phagocytic. Stephan appears to be silent as to these limitations of claims 40 and 41. However, since the cells of Stephan are otherwise indistinguishable from those of the present claims, these limitations are considered to 
Claim 42 recites the pharmaceutical composition of claim 27, wherein the sequence of the recombinant polynucleic acid encoding the CAR is from a viral vector. Claim 43 recites the pharmaceutical composition of claim 27, wherein the CD 14+/CD16+ cells of the population of CD14+/CD16+ cells comprise a viral component. Stephan teaches transfection with viral vectors in at least paragraph [0159], and the use of mRNA as a transfect in polynucleotide in paragraph [0057] for example.
Claim 44 recites the pharmaceutical composition of claim 27, wherein the antigen binding domain is an anti-HER2/neu binding domain. Stephan teaches treating cancers by targeting Her2 antigens in at least paragraph [0065].
Claim 45 recites the pharmaceutical composition of claim 27, wherein the intracellular domain of the CAR is capable of inducing monocytic differentiation to M1 macrophages when the pharmaceutical composition is administered to a subject. Claim 46 recites the pharmaceutical composition of claim 27, wherein the population of CD14+/CD16+ cells directly kill tumor cells and wherein the intracellular domain of the CAR is capable of inducing monocytic differentiation to dendritic cells when the pharmaceutical composition is administered to a subject with a tumor. Claim 47 recites the pharmaceutical composition of claim 27, wherein the pharmaceutical composition enhances or improves effector function of a T cell in a subject when the pharmaceutical composition is administered to the subject. Claim 48 recites the pharmaceutical composition of claim 27 (as discussed in the interpretation above), wherein the 
Stephan appears to be silent as to these limitations of claims 45-48. However, since the cells of Stephan are otherwise indistinguishable from those of the present claims, these limitation are considered to comprise latent properties of the cells of Stephan, since “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See M.P.E.P. § 2112.01(II).
The invention is thus anticipated.

Response to Traversal
Applicant traverses the instant rejection by noting that independent claim 27 has been amended to recite that the population of cells is an “ex vivo population of CD14+/CD16+ cells” and the intracellular signaling domain of the CAR is "a CD3 zeta intracellular signaling domain." Applicant disagrees with the finding that Stephan teaches modifying monocytes to express chimeric antigen receptors. Applicant also disagrees with the finding that monocytes are widely recognized as CD14+ cells. Applicant argues that Stephan does not teach or suggest a population of CD14+/CD16+ as evidenced by Mukherjee based on the notion that not all monocytes are CD14+/CD16+. Applicant points to page 2 of Mukherjee, citing “The resulting final population was discriminated on CD14 and CD16 surface expression to give three distinct monocyte subsets, about 90% of which was the ‘classical’ CD14+/CD16- subtype. ‘Intermediate’ CD14+/CD16+ monocytes constituted 2-3% of total monocytes, while about 7-8% was made up by the ‘nonclassical’ CD14dim/CD16+ subtype.” Applicant thus asserts that according to Mukherjee at least three different subpopulations of monocytes exist, one of which is 
This argument has been fully considered, but is not persuasive. By applicant’s own admission, Mukherjee teaches that monocytes include CD14+/CD16+ monocytes (i.e., intermediate monocytes). It is further noted that diminished CD14 expression (i.e. CD14dim) is nevertheless positive. It has not been disputed that Stephan teaches using a population of monocytes in their method. A population of monocytes is therefore considered to necessarily include intermediate monocytes, particularly since Stephan does not teach that their population of monocytes is subjected to a subtraction procedure to remove intermediate monocytes. Accordingly, at least some of the monocytes used in the method of Stephan are considered to comprise CD14+/CD16+ monocytes, as well as CD14dim/CD16+ cells which are considered CD14+/CD16+, and which thus meets the claim requirement for an ex vivo population of CD14+/CD16+ cells.
It is also argued that Stephan does not teach or suggest a pharmaceutical composition comprising an ex vivo population of CD14+/CD16+ cells with a CAR construct as recited in amended claim 27. However, this argument is not adopted since paragraph [0163] of Stephan teaches that the methods disclosed therein may also be practiced ex vivo. 
It is argued that Stephan also does not teach or suggest a population of CD14+/CD16+ cells with a sequence encoding a CAR with an intracellular domain containing a CD3 zeta intracellular signaling domain. However, this argument is not adopted since paragraph [0102] of Stephan teaches that the chimeric antigen receptors disclosed therein may comprise effector domains that include CD3-ζ.

Applicant asserts that Stephan does not teach i) an ex vivo population of virally transduced cells as recited in claim 31, ii) a sequence encoding a CAR that is from a viral vector as recited in claim 42, or iii) a population of CD14+/CD16+ cells that comprise a viral component as recited in claim 43. However, paragraph [0159] teaches that ex vivo genetic modification of cells by infection with tumor antigen-specific receptors using retroviral or lentiviral vectors is a common mechanism for delivery of chimeric antigen receptors to cells for treating cancer. The rejection is thus considered proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31, 34-36, and 38-48 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan as evidenced by Mukherjee (both supra) as applied above to claims 27, 30, 31, 34-36 and 38-48 above, and further in view of in view of Schonfeld et al. (“Schonfeld”; U.S. Pre-Grant Publication Number 2013/0280285). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 12 November 2021, although amended to more clearly discuss the limitations of claims 31, 42 and 43, and Schonfeld’s disclosure related thereto. A response to applicant’s traversal follows the reiterated rejection below.
Claims 27, 30, 31, 34-36 and 38-48 are relied upon as discussed above, as are the teachings of Stephan. Stephan does not teach the limitation of claims 28 and 29, which encompass the pharmaceutical composition of claim 27, wherein the CAR further comprises CD8a hinge domain. Applicant argues that Stephan doesn’t teach the limitations of claims 31, 42 and 43, drawn to the use of viral vectors and components thereof.
Schonfeld teaches chimeric antigen receptors that comprise inter alia a CD8a hinge domain, and teaches that such chimeric antigen receptors are “optimized” in this configuration. See paragraph [0001], for example. Accordingly, one of ordinary skill in the art would have considered it obvious to incorporate a CD8a hinge domain in the chimeric antigen receptor of Stephan in order to optimize the chimeric antigen receptor as taught by Schonfeld. Since doing so requires nothing more than standard molecular biological techniques of genetic engineering, prima facie obvious at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that the instantly cited combination of prior art references does not teach an “ex vivo population of CD14+/CD16+ cells”. This argument has been fully addressed and found unpersuasive for reasons discussed above in response to applicant’s traversal regarding the anticipation rejection. However, it is noted that applicant argues that the combination of references provides no direction or guideposts to a skilled artisan to select the "Intermediate CD14+/CD16+ monocyte" subset as the monocytes of Stephan in which to introduce a CAR. Applicant further asserts that a skilled artisan would have had no expectation of success or motivation to select the "Intermediate CD14+/CD16+ monocyte" subset which "constituted 2-3% of total monocytes" as the monocytes of Stephan in which to introduce a CAR, based on the teachings of the combined references.
dim/CD16+ cells, which applicant acknowledges are 7-8% of monocytes, are also considered to comprise CD14+/CD16+ cells. Importantly, there is no need or recited requirement in the instant claims to isolate only CD14+/CD16+ cells as applicant’s arguments suggest. Rather the claims require only a composition comprising a population of CD14+/CD16+ cells. Thus the recited claims encompass a subpopulation of CD14+/CD16+ cells in a larger population of other, unrelated cells.
It is further argued that one of ordinary skill in the art would not have been led to modify cells ex vivo based on the disclosure of the cited references. However, as discussed above this is not persuasive since the primary reference of Stephan explicitly states that embodiments of the invention may be practiced ex vivo. Similarly, applicant alleges that Stephan does not teach or suggest a population of CD14+/CD16+ cells that comprise a CD3-ζ intracellular signaling domain. In actuality, paragraph [0157] of Stephan teaches that monocytes/macrophages cells are selectively modified to express chimeric antigen receptors (i.e. CARs), and paragraphs [0102]-[0105] of Stephan teach that examples of intracellular signaling domains include the cytoplasmic sequences of the CD3-ζ chain. Thus the notion that “Stephan does not teach or suggest a population of CD14+/CD16+ cells with a sequence encoding a CAR with an intracellular domain containing a CD 3 zeta intracellular signaling domain” is simply not correct (page 9 of particularly when (contrary to applicant’s arguments) Stephan explicitly teaches expression of CAR comprising a CD3 zeta intracellular signaling domain in monocytes.
Applicant forwards the notion that Stephan does not teach or suggest a population of cells that stimulate tumor killing by T cells in a subject with cancer. This is unpersuasive for at least a few reasons. First, the requirement to stimulate tumor killing by T cells in a subject with cancer is considered to comprise a functional limitation that confers absolutely no structure to the composition as claimed. Accordingly, this limitation does not carry patentable weight. See M.P.E.P. § 2111.04. Second, the assertion that “Stephan's disclosure of monocytes is directed towards use in treating infectious diseases, not cancer” is demonstrably untrue. A keyword search of the Stephan disclosure shows that the word “tumor” appears 69 times, and the word “cancer” has well over 100 matches. Furthermore, paragraphs [0005], [0205], [0277], as well as example 7 each discuss CAR targeting of tumor antigens. Paragraph [0159] specifically contemplates that the methods therein are “used to target unwanted cancer cells.” Applicant’s arguments thus appear improperly conflate a disclosure of one use disclosed by Stephan (i.e. treating infectious disease) with being the only use disclosed by Stephan, despite a plain reading of Stephan indicates the contrary.
Applicant also argues that a skilled artisan would not have had any expectation of successfully virally transducing a population of CD14+/CD16+ cells with a sequence encoding a CAR. Applicant points to paragraph [0159] of Stephan:


It is argued based on this passage that the ordinarily skilled artisan would have had no expectation of success or motivation to virally transduce a population of the recited cells from a viral vector. This is not adopted. To the contrary, nothing in this passage is considered to discourage the use of such vectors; rather, this passage indicates the well understood and routine nature of using viral components to transduce target cells with retroviral or lentiviral vectors that express chimeric antigen receptors, along with the fact that the disclosure of Stephan adds to that body of knowledge. Moreover as discussed above, Schonfeld also teaches transfection of CAR-expressing polynucleotides in lymphocytes of their invention as well. The rejection is considered proper therefore.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633